OPINION — AG — ** NEPOTISM — SCHOOL BOARD — BUS DRIVER ** (1) SAID BUS DRIVER, WHOSE WIFE'S UNCLE WAS ELECTED TO THE BOARD OF EDUCATION OF THE SCHOOL DISTRICT BY WHICH THE BUS DRIVER IS EMPLOYED `CANNOT' LEGALLY BE REEMPLOYED FOR THE SCHOOL YEAR 1952-53, IF, AT THE TIME OF HIS REEMPLOYMENT, HIS WIFE'S UNCLE IS STILL A MEMBER OF SAID BOARD OF EDUCATION. (2) SAID BUS DRIVER CAN LEGALLY "BE PAID THE REMAINING TWO MONTH OF THIS SCHOOL YEAR" WITH HIS WIFE'S UNCLE "SERVING AS A MEMBER OF THE BOARD OF EDUCATION" THAT IS, HE MAY COMPLETE THE CONTRACT HE ENTERED INTO BEFORE THE ELECTION OF HIS WIFE'S UNCLE. (CONTRACT) CITE: OPINION NO. SEPTEMBER 20, 1926 — COMMONS, OPINION NO. JULY 1, 1930 — EDUCATION, OPINION NO. APRIL 21, 1931 — EDUCATION, 21 O.S. 481 [21-481] (J. H. JOHNSON)